Citation Nr: 0509734	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  99-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 RO rating decision which, in 
pertinent part, denied service connection for PTSD.  In 
October 2004 the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has PTSD as a result of his 
reported stressors (combat experiences) in Vietnam.  In 
October 2004 he testified regarding his reported in-service 
stressor experiences.  At the hearing he provided two names 
of fellow servicemembers who were killed in action.  He 
testified that in either February or March of 1968 he was 
walking by a friend in his unit, A.G., who was on his way to 
the barracks, when they received incoming enemy fire for 25 
minutes and as a result A.G.'s arm was blown off and A.G. 
died.  He also claimed that in April 1968 he was traveling in 
a convoy from Qui Nhon to An Khe along with a Marine division 
that was supporting his unit.  He claimed he was four 
vehicles behind W.E., who was with the Marine support unit, 
and who was hit and killed.  He testified that in January 
1968, in Saigon, he was near an MP gate when three young 
Vietnamese children with incendiary devices strapped to their 
bodies came toward the MP gate and exploded.  The veteran 
witnessed the children getting killed and the MPs at the gate 
getting wounded.  
 
A review of the record shows that the RO made an attempt to 
verify the veteran's previously reported stressors with the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), however, no stressors were verified.  And 
although there appears to be some discrepancies and 
inconsistencies in the veteran's various reported stressors, 
on remand, the RO should make another attempt to verify the 
stressors as reported by the veteran at the October 2004 
Travel Board hearing.  

At the October 2004 hearing the veteran also testified that 
he received ongoing psychiatric treatment from a Dr. Budenko 
at the Vet Center satellite office of the Montrose VA 
Hospital.  Pursuant to VA's duty to assist, complete and 
current treatment records should be obtained from Dr. 
Budenko.

The veteran is hereby notified that if an examination is 
scheduled it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.

This case is REMANDED for the following actions:

1.  With any assistance needed from the 
veteran, obtain complete and current 
treatment records for the veteran from 
Dr. Budenko at the Vet Center satellite 
office of the Montrose VA facility.

2.  Obtain information (from the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) or other 
appropriate source) that might 
corroborate the veteran's alleged in-
service stressors, detailed above, and as 
reported at the October 2004 Travel Board 
hearing.  If attempts cannot be made to 
verify the stressors described at the 
October 2004 hearing due to incomplete 
information, request that the veteran 
provide the needed information.  If, 
ultimately, there is insufficient 
information to attempt stressor 
verification, the reason(s) for failure 
to attempt stressor verification should 
be documented in the veteran's claims 
folder.


3.  After attempts to verify stressors 
have been completed, schedule the veteran 
for a psychiatric examination to 
determine the nature and extent of any 
psychiatric disorder present, and 
specifically to determine whether PTSD is 
present, and, if so, whether it is linked 
to the veteran's verified inservice 
stressor(s).  If there are any verified 
stressors, identify the verified 
stressors for the examiner.  Make the 
veteran's claims folder available to the 
examiner for review.  The examiner should 
request any psychological testing that 
should be performed.  The psychiatrist 
should then render an opinion as to 
whether the veteran currently suffers 
from PTSD resulting from a verified 
stressor.  It should be stated whether a 
current diagnosis of PTSD is linked to a 
specific verified stressor experienced 
during service pursuant to the diagnostic 
criteria set forth in the DSM-IV.  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  A 
complete rationale for all opinions 
expressed must be provided.

4.  Then readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


